Case: 08-30889     Document: 00511027179          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 08-30889
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MELVIN LUTCHER, also known as Mel, also known as Big Mel,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-338-2


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Melvin Lutcher, federal prisoner # 21092-034, appeals from the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction in his sentence.
He contends that the denial of his motion was an abuse of discretion because the
district court failed to take into consideration the crack/powder disparity and
gave too much weight to his prison disciplinary offenses.
        We review the decision whether to grant or deny a § 3582(c)(2) motion for
an abuse of discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30889    Document: 00511027179 Page: 2         Date Filed: 02/12/2010
                                 No. 08-30889

A district court is required to consider the sentencing factors set out at 18 U.S.C.
§ 3553(a) when contemplating a § 3582(c)(2) motion, but it need not explain that
it has done so. Id. at 673-74. A district court need not provide any reasons at
all for denying a § 3582(c)(2) motion. Id. at 674. We can assume that a district
court has considered any § 3553(a) arguments presented in favor of a sentence
reduction. Id. at 673.
      The district court implicitly considered Lutcher’s rehabilitative efforts in
prison, see id., and explicitly considered Lutcher’s lack of rehabilitative efforts
generally. Lutcher, moreover, has a history as a habitual criminal. The denial
of Lutcher’s § 3582(c)(2) motion was not an abuse of discretion. See id. at 672.
      AFFIRMED.




                                         2